Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.375 Filed 01/25/21 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


CHRISTOPHER DITTMER #254675,

                      Plaintiff,                            Case No. 20-CV-12147
v.
                                                            Honorable Thomas L. Ludington
CORIZON HEALTH, INC., et al.,

                  Defendants.
_____________________________________/

 ORDER GRANTING IN PART AND DENYING IN PART CORIZON DEFENDANTS’
   MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY TO DISMISS,
  DISMISSING JOHN DOE CORIZON PROVIDERS WITHOUT PREJUDICE, AND
                    DISMISSING COUNTS II AND III

       On August 11, 2020, Plaintiff Christopher Dittmer, a prisoner in the custody of the

Michigan Department of Corrections (“MDOC”), filed a complaint against Defendants Corizon

Health, Inc., Warden John Christensen, and numerous Corizon and MDOC employees. ECF No.

1. Plaintiff alleges that Defendants’ failure to render adequate medical care caused him to develop

terminal cancer. Id. Plaintiff seeks compensatory and punitive damages under 42 U.S.C. § 1983

for violations of his Fourth and Eighth Amendment rights. Id. On September 8, 2020, Defendants

John Christiansen, Richard Russell, Jeanne Bitner, Stanley Kingsley, Barbara Hessbrook, and

Patricia Lamb (collectively, the “MDOC Defendants”) filed a motion to dismiss which was later

granted. ECF Nos. 6, 11. Shortly thereafter, Defendants Corizon Health, Inc. (“Corizon”), Keith

Papendick, Jeffrey Bomber, Jordan Block, Susan Wilson (collectively, the “Corizon Defendants”)

moved for summary judgment on the defense of exhaustion or, alternatively, to dismiss under

Federal Rule of Civil Procedure 12(b)(6). ECF No. 12. For the reasons stated below, the Corizon
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.376 Filed 01/25/21 Page 2 of 24




Defendants’ Motion will be granted in part and denied in part, the John Doe Corizon Providers

will be dismissed without prejudice, and Counts II and III will be dismissed.

                                                   I.

                                                  A.

       Central to this case is MDOC’s three-step grievance process, governed by MDOC Policy

Directive 03.02.130 (“PD 03.02.130”). Grievances are formal complaints filed by prisoners and

are intended to address “violations of policy or procedure or unsatisfactory conditions of

confinement that personally affect the grievant.” ECF No. 6-2 at PageID.111. A prisoner may file

a Step I written grievance within five business days after “attempt[ing] to resolve the issue with

appropriate staff.” Id. at PageID.114 (PD 03.02.130). Grievances and grievance appeals are

considered filed on the date they are received. Id. With respect to form, the directive states, “The

issues should be stated briefly but concisely. Information provided is to be limited to the facts (i.e.,

who, what when, where, why, how).” Id.

       After the grievance is received, the grievance coordinator determines whether it is

acceptable in form. Id. at PageID.115. A grievance may be rejected for many reasons, including

being vague, duplicative, or untimely. Id. at PageID.112. Assuming the grievance survives initial

screening, it is forwarded to an “appropriate respondent,” as designated by the grievance

coordinator pursuant to directive criteria. Id. at PageID.115. The respondent then reviews the

grievance and investigates the underlying allegations, including interviewing the grievant if

necessary. Id. at PageID.116. A Step I grievance must be responded to within 15 business days

after receipt, and each response is reviewed by the respondent’s supervisor. Id. at PageID.115. The

grievant may appeal the Step I response to a Step II respondent within 10 business days of

receiving the response. Id. The Step II respondent has 15 business days to respond. Id. The same



                                                  -2-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.377 Filed 01/25/21 Page 3 of 24




process is observed for a Step III appeal except that the Step III respondent generally has 60

business days to respond. Id. at PageID.117. “The Step III response is final.” Id.

                                                      B.

        Plaintiff Christopher Dittmer is currently housed at Central Michigan Correctional Facility,

where MDOC has contracted Corizon to provide medical services to inmates. ECF No. 1 at

PageID.2–3. Shortly after Plaintiff was placed in custody in September 2017, he began to complain

of pain in his abdomen. Id. at PageID.9. At the time, Plaintiff was receiving regular treatment for

hypothyroidism. ECF No. 6-3 at PageID.135 (Plaintiff’s grievance record).1 In early 2018, Plaintiff

underwent diagnostic testing that revealed low hemoglobin, hematocrit, liver enzyme, and iron

levels. ECF No. 1 at PageID.9. Doctors diagnosed him with anemia. Id.

        Knowing that cancer and liver problems can contribute to anemia, Plaintiff requested

further diagnostic testing. Id. A John Doe Corizon Provider told him that “further testing would

not be done because it was ‘too expensive’” and that Corizon has an “unwritten policy . . . to cut

costs as often as possible.” Id. Plaintiff did not receive any anemia treatment other than B-12 shots.

Id. On December 17, 2018, during a chronic care visit, Plaintiff signed a Release from

Responsibility (the “Release”) waiving his right to future treatment for hypothyroidism and anemia

Id. at PageID.10; ECF No. 6-3 at PageID.129. Plaintiff was not wearing his glasses at the time and

signed at the direction of a John Doe Corizon Provider.2 ECF No. 1 at PageID.9. The provider “did



1
   “In addition to evaluating the sufficiency of the factual allegations within the four corners of a complaint,
courts may consider any exhibits attached to the complaint, matters of public record, and exhibits attached
to a defendant's Rule 12 motion, provided that the latter are referred to in the complaint and are central to
the claims therein.” Sherer v. Bank of New York Mellon, No. 14-CV-12641, 2015 WL 4935614, at *3 (E.D.
Mich. Aug. 18, 2015) (citing Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008)). The MDOC Defendants
filed copies of Plaintiff’s grievances, responses, and appeals in support of their motion. See ECF No. 6-3.
These documents are central to Plaintiff’s claims, and both he and the Corizon Defendants rely on them.
2
  Although Plaintiff refers to this provider as a John Doe, he seems to identify the provider on a March 16,
2020 MDOC form as “N.P. Wilson.” ECF No. 6-3 at PageID.128.

                                                      -3-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.378 Filed 01/25/21 Page 4 of 24




not tell [Plaintiff] the truth about the form,” which Plaintiff thought only waived thyroid treatment.

Id.

        After his anemia diagnosis, Plaintiff continued to experience abdominal pain. Id. at

PageID.10. The pain appeared to be related to Plaintiff’s gall bladder.3 Id. at PageID.10. At some

point, Plaintiff complained of his pain to a John Doe Corizon Provider. Id. The provider told him

that Corizon Defendants John Papendick, M.D., and Jeffrey Bomber, D.O., the Corizon state

medical director, “aren’t going to do anything for a gall bladder problem.” Id. Defendants

Papendick and Bomber are allegedly in charge of approving inmate treatments. Id.

        At some point in June 2019, Plaintiff was diagnosed with cancer. Id. at PageID.11. In July

2019, Plaintiff sent a kite to Corizon Defendant Susan Wilson, N.P., complaining of severe

abdominal pain and requesting antibiotics given his previous bouts with food poisoning. Id. at

PageID.11. Defendant Wilson told him “he couldn’t possibly have a reason to try antibiotics” and

forwarded the kite to a provider for review. Id. In another kite to Defendant Wilson, Plaintiff stated

that the “area below his rib cage was getting extremely painful.” Id. He suggested that it could be

from the recent cancer finding and requested an MRI. Id. A John Doe Corizon Provider authorized

a colonoscopy but no MRI. Id. The colonoscopy revealed ileocecal cancer.4 Id.

        At some point thereafter, Plaintiff was scheduled for a surgery consultation. In August

2019, he sent a kite to Defendant Wilson asking why he was not receiving a PET scan before the


3
  It is somewhat unclear how the gall bladder explanation originated. In a November 2019 grievance
(discussed infra), Plaintiff states, “I frequently complained about fatigue and an ongoing pain beneath my
right rib cage. I spoke to several different authorities about this matter over several months. I told them they
were looking at possible gall bladder problems prior to incarceration and that no gall stones were found . .
. They never had an answer when I asked ‘what if it isn’t the gall bladder.’” ECF No. 6-3 at PageID.135.
4
  Plaintiff’s diagnosis timeline seems inconsistent. While the Complaint simply states that Plaintiff was
diagnosed in June 2019, his MDOC records indicate that he was diagnosed after the July colonoscopy. See
ECF No. 6-3 at PageID.133. In fact, Plaintiff’s response brief states that he was diagnosed in July 2019,
not June. ECF No. 8 at PageID.154. The discrepancy is ultimately immaterial for this opinion but worth
noting.

                                                      -4-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.379 Filed 01/25/21 Page 5 of 24




consultation. Id. at PageID.12. He stated that the PET scan was necessary to ensure that “nothing

[was] left to kill [him] later.” Id. He also reminded Defendant Wilson that he was experiencing

pain in “a couple of other areas,” including his gall bladder. Id. MDOC Defendant Stanley

Kingsley, a nurse, “reviewed the [k]ite and signed off on it.” Id. The next day, diagnostic testing

revealed differentiated adenocarcinoma of the colon. Id. Further diagnostic testing in late August

revealed lesions on Plaintiff’s liver and spleen, suggesting that, since his diagnosis, “the cancer

had metastasized.” Id. At the time, he had not started cancer treatment. Id.

       In September 2019, Corizon Defendant Jordan Block, P.A., ordered a PET/CT scan. Id. at

PageID.13. The scan revealed that cancer had consumed “nearly half” of Plaintiff’s liver and

spread to his lymph nodes, kidneys, lungs, and urinary bladder. Id. Later in September, Plaintiff

sent a kite to another nurse, MDOC Defendant Barbara Hessbrook, asking for an increase in pain

medication and questioning why he had not started radiation and chemotherapy. Id. at PageID.14.

In response, Plaintiff received increased pain medication but no further treatment. Id. In October

2019, a John Doe Corizon Provider ordered diagnostic blood testing. Id. A subsequent right

hemicolectomy and liver biopsy revealed that the cancer was “grossly metastatic” in both lobes of

the liver. Id. Plaintiff was still not receiving any chemotherapy or radiation treatment. Id.

                                                 C.

       On November 13, 2019, Plaintiff filed two grievances, STF 19-11-1108-12F1 and STF 19-

11-1116-28A. ECF No. 6-3 at PageID.134–35, 141–43. On December 10, 2019, he filed another

grievance, STF 19-12-1202-08A. Id. at PageID.126. The procedural history of each grievance is

considered below.




                                                 -5-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.380 Filed 01/25/21 Page 6 of 24




                                                    1.

        Plaintiff described the issue in Grievance 12F1 as “inadequate health care treatment,”

adding, “S.T.F. health care denied me early detection and treatment of my cancer, in effect killing

me.” Id. at PageID.135. In support, Plaintiff represented that he had been complaining of

abdominal pain since around June 2018 to no avail. Id. He also characterized the diagnostic testing

performed after his initial cancer diagnosis as an “inexcusable” delay. Id. For relief, Plaintiff asked

to “[b]egin chemotherapy and radiation treatments immediately.” Id.

        On November 14, 2019, Plaintiff began cancer treatment. ECF No. 1 at PageID.16. On

November 26, 2019, Defendant H. Van Dussen, a “health unit manager,” denied Grievance 12F1.

ECF No. 6-3 at PageID.136. Defendant Van Dussen noted that “[Plaintiff] has continued to receive

evaluation and treatment for metastatic cancer.” Id. He also found no record of abdominal pain

complaints prior to July 2019.5 Id. Plaintiff appealed the denial to Step II where, on February 3,

2020, it was upheld by the respondent nurse MDOC Defendant Patricia Lamb. ECF No. 1 at

PageID.16. Defendant Lamb concluded that while “[Plaintiff’s] concern and sense of urgency is

acknowledged and understood[,] [i]t appears that testing and treatment were completed in as timely

a manner as possible and in a manner consistent with the recommendations of the specialists.”

ECF No. 6-3 at PageID.133. Plaintiff’s Step III appeal was received on February 28, 2020 and

rejected as untimely. Id. at PageID.131.

                                                    2.

        Grievance 28A is identical in content to 12F1, except that 28A describes the issue as

“deliberate indifference to a serious medical need.” Id. at PageID.141–43. On November 14, 2019,



5
 Plaintiff claims that Defendant Van Dussen either “blatantly ignored [Plaintiff’s] previous requests and
medical record” or that Defendants “falsif[ied] [his] medical record to remove his requests for treatment.”
ECF No. 1 at PageID.15.

                                                    -6-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.381 Filed 01/25/21 Page 7 of 24




Grievance 28A was rejected at Step I as duplicative of Grievance 12F1. Id. at PageID.141. Plaintiff

appealed the Step I rejection, arguing that Grievance 28A could not have been a “duplicate”

because the grievance procedures require a “separate grievance form for each issue.” Id. at

PageID.139. On December 18, 2019, the Step II respondent and warden of the facility, MDOC

Defendant John Christiansen, upheld the rejection without comment. Id. at PageID.140. On

January 21, 2020, MDOC Defendant Richard Russell, the Step III respondent and grievance

coordinator, also upheld the rejection without comment.6 Id. at PageID.138.

                                                   3.

        Grievance 08A requested that Plaintiff’s medical record be amended because he never

intended to waive treatment for anemia when he signed the Release. Id. at PageID.130. He only

intended to waive future thyroid treatments Id. On December 20, 2019, the Step I respondent nurse,

MDOC Defendant Jeanne Bitner, denied the grievance. Id. at PageID.127. She relied on the signed

Release and Plaintiff’s “history of refusing treatment and diagnostic tests.” Id. Plaintiff appealed

to Step II, where MDOC Defendant Lamb responded on February 26, 2020. Id. at PageID.125.

Defendant Lamb confirmed that Plaintiff had a visit with “C. Wilson, NP” on December 17, 2018

but could “neither confirm nor refute [Plaintiff’s] claim re[garding] the accuracy of the [Release].”

Id. She advised Plaintiff to submit a form CHJ-227 (Amendment of Health Record

Documentation) to the Medical Records Examiner. Id. She stated that the form would then be

forwarded to the provider who prepared the Release. Id. If the provider agreed to Plaintiff’s

amendment, the amendment would be adopted. Id. Defendant Lamb thus marked Grievance 08A

as “partially resolved.” Id.


6
 In the Complaint, Plaintiff alleges that Defendant Christiansen “reversed the denial” and then Defendant
Russell “denied the entire grievance at Step III.” ECF No. 1 at PageID.18. Plaintiff’s grievance record,
however, unequivocally shows that Defendants Christiansen and Russell both upheld the rejection. ECF
No. 6-3 at PageID.138–40.

                                                   -7-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.382 Filed 01/25/21 Page 8 of 24




        On March 16, 2020, Plaintiff submitted a form CHJ-227, as suggested, requesting that his

medical record be amended to correct the waiver of anemia treatment in the Release. Id. at

PageID.128. In the form, Plaintiff identifies “N.P. Wilson” as the person he “signed for.” Id.

Plaintiff claims that he spoke with “N.P. Wilson” on March 2, 2020 and that she “agreed it was a

possible mistake or misunderstanding and that she would sign to fix this.” Id. It is unclear what

happened with the form CHJ-227 after it was submitted. Plaintiff’s Grievance Report indicates

that a Step III appeal was received on April 6, 2020. Id. at PageID.122. On May 29, 2020,

Defendant Russell, the Step III respondent, treated Defendant Lamb’s Step II response as a denial

and upheld it without comment.7 Id. at PageID.123.

                                                    D.

        On January 14, 2020, Plaintiff was en route to cancer treatment in Lansing, Michigan when

he was turned back and told the appointment was cancelled. ECF No. 1 at PageID.19. Plaintiff’s

oncologist explained that “the treatment was cancelled because the MDOC medical department

failed to schedule transportation for his January 7, 2020 visit.”8 Id. at PageID.19. As a result,

Plaintiff suffered a “two or three week[]” delay in chemotherapy, for which he faults Corizon

Defendants Papendick and Bomber, given that they control treatment scheduling.9 Id. at

PageID.19–20.

        Given the severity of Plaintiff’s cancer, there is now “no amount of treatment that can

remove all of the cancer in [his] body without effectively killing him.” Id. at PageID.20. His



7
  It is unclear why Defendant Russell treated the Step II response as a denial when Defendant Lamb marked
Grievance 08A as “partially resolved.” Indeed, one of the options available on Defendant Russell’s Step III
Grievance Response Form provided, “The Step II response on the merits was only PARTIALLY
RESOLVED, however, this grievance is now considered RESOLVED.” ECF No. 6-3 at PageID.123.
8
  This January 7 visit is not mentioned anywhere else in the Complaint.
9
  The Complaint states that Plaintiff formally grieved this incident on January 21, 2020, but Plaintiff’s
MDOC Grievance Report reveals no such grievance. See ECF No. 6-3 at PageID.122.

                                                    -8-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.383 Filed 01/25/21 Page 9 of 24




oncologist states that “even one month without chemo could result in his untimely death.” Id.

Plaintiff represents that “[f]urther chemotherapy [] has not been approved” and that he is currently

receiving no cancer treatment. Id. As a result, Plaintiff is “experiencing pain from his cancer as

well as severe depression.” Id. at PageID.21–22.

                                                E.

       On August 11, 2020, Plaintiff brought this action against Defendants Corizon, John

Christiansen, Richard Russell, Keith Papendick, Jeffrey Bomber, Jordan Block, Susan Wilson,

Jeanne Bitner, H. Van Dussen, Stanley Kingsley, Barbara Hessbrook, Patricia Lamb, John Doe

Corizon Providers 1–10, and John Doe MDOC Nurses 1–10. ECF No. 1. Plaintiff brings three

claims against all Defendants pursuant to 42 U.S.C. § 1983: deliberate indifference to a serious

medical need in violation of the Eighth Amendment (Count I); failure to intervene in violation of

the Fourth Amendment (Count II); and civil conspiracy to violate his constitutional rights (Count

III). Id. at PageID.22–26

       On September 8, 2020, the MDOC Defendants moved for summary judgment under

Federal Rule of Civil Procedure 56, citing Plaintiff’s alleged failure to exhaust his administrative

remedies. ECF No. 6. Alternatively, the MDOC Defendants moved to dismiss the Complaint under

Rule 12(b)(6) for failure to state a claim. Id. This Court dismissed the MDOC Defendants under

Rule 12(b)(6) and denied summary judgment as moot. ECF No. 11 at PageID.204 n.10.

       On November 17, 2020, the Corizon Defendants moved for summary judgment on the

defense of exhaustion or, alternatively, to dismiss under Rule 12(b)(6). ECF No. 12. Timely

response and reply briefs have been filed. ECF Nos. 14, 15.




                                                -9-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.384 Filed 01/25/21 Page 10 of 24




                                                   II.

                                                   A.

        A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying where to look in the

record for evidence “which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing party

who must set out specific facts showing “a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986) (citation omitted). The Court must view the evidence and draw all

reasonable inferences in favor of the non-movant and determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Id. at 251–52.

                                                   B.

        Under Rule 12(b)(6), a pleading fails to state a claim if it does not contain allegations that

support recovery under any recognizable theory. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

considering a Rule 12(b)(6) motion, the Court construes the pleading in the non-movants’ favor

and accepts the allegations of facts therein as true. See Lambert v. Hartman, 517 F.3d 433, 439

(6th Cir. 2008). The pleader need not provide “detailed factual allegations” to survive dismissal,

but the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face” and

“the tenet that a court must accept as true all of the allegations contained in a complaint is



                                                   -10-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.385 Filed 01/25/21 Page 11 of 24




inapplicable to legal conclusions.” Iqbal, 556 U.S. at 679–79 (internal quotation marks and citation

omitted).

                                                  III.

       The Corizon Defendants move for summary judgment only on the affirmative defense of

exhaustion. Under the Prisoner Litigation Reform Act of 1995 (“PLRA”), 110 Stat. 1321–71, as

amended 42 U.S.C. §§ 1997e et seq., “[n]o action shall be brought with respect to prison conditions

under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “The PLRA attempts to eliminate unwarranted federal-court interference with

the administration of prisons, and thus seeks to affor[d] corrections officials time and opportunity

to address complaints internally before allowing the initiation of a federal case.” Woodford v. Ngo,

548 U.S. 81, 93 (2006) (internal quotation marks omitted). Consequently, “the PLRA exhaustion

requirement requires proper exhaustion,” meaning “compliance with an agency’s deadlines and

other critical procedural rules.” Id. at 91–93.

       Nevertheless, “failure to exhaust is an affirmative defense under the PLRA, and [] inmates

are not required to specially plead or demonstrate exhaustion in their complaints.” Jones v. Bock,

549 U.S. 199, 216 (2007). “[T]he failure to exhaust ‘must be established by the defendants.’”

Surles v. Andison, 678 F.3d 452, 455 (6th Cir. 2012) (quoting Napier v. Laurel Cty., Ky., 636 F.3d

218, 225 (6th Cir. 2011)). As movants on an affirmative defense, the Corizon Defendants’ “initial

summary judgment burden is higher in that [they] must show that the record contains evidence

satisfying the burden of persuasion and that the evidence is so powerful that no reasonable jury

would be free to disbelieve it.” Id. at 455–56 (quoting Cockrel v. Shelby Cty. Sch. Dist., 270 F.3d

1036, 1056 (6th Cir. 2001)). They have only partially carried their burden here.



                                                  -11-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.386 Filed 01/25/21 Page 12 of 24




                                                 A.

       The Corizon Defendants argue that Grievance 08A was not exhausted because it failed (1)

to “properly name any Defendants” and (2) to grieve the issues alleged in the Complaint. ECF No.

12 at PageID.234. “[I]t is sufficient for a court to find that a prisoner’s [grievance] gave prison

officials fair notice of the alleged mistreatment or misconduct that forms the basis of the

constitutional or statutory claim made against a defendant in a prisoner's complaint.” LaFountain

v. Martin, 334 F. App’x 738, 740 (6th Cir. 2009) (quoting Bell v. Konteh, 450 F.3d 651, 654 (6th

Cir.2006)). Grievance 08A complains of “inaccurate information placed in [Plaintiff’s] MDOC

medical file”; specifically, the allegedly inadvertent waiver of anemia treatment. ECF No. 6-3 at

PageID.130. While the Grievance alludes to Plaintiff’s cancer diagnosis, the Grievance does not

allege the deprivation of adequate medical care. Id. Indeed, the only relief that the Grievance

requests is the amendment of Plaintiff’s medical file and the disclosure of the physician assistant

who helped prepare the waiver. Id. Accordingly, no rational juror could find that Grievance 08A

gave Defendants “fair notice” of Plaintiff’s claims of deliberate indifference, failure to intervene,

and conspiracy. Grievance 08A was, therefore, not properly exhausted.10

                                                 B.

       The Corizon Defendants also contend that Grievance 28A was not exhausted because it

was denied at every step as duplicative of Grievance 12F1. ECF No. 12 at PageID.234. As

previously stated, Grievance 28A is identical to 12F1 except that 28A describes the issue as

“deliberate indifference to a serious medical need,” rather than “inadequate health care treatment.”

See ECF No. 6-3 at PageID.141–43. Plaintiff does not respond to Defendants’ argument.




10
 Because Grievance 08A failed to adequately grieve the issues raised in the Complaint, the question of
whether the Grievance adequately named the Corizon Defendants need not be reached.

                                                 -12-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.387 Filed 01/25/21 Page 13 of 24




Accordingly, there is no question that Grievance 28A was properly rejected as duplicative and

therefore not properly exhausted.

                                                   C.

        The Corizon Defendants next argue that Grievance 12F1 was not exhausted because the

Step III appeal was properly rejected as untimely. ECF No. 12 at PageID.234. Plaintiff allegedly

mailed the Step III appeal on February 17, 2020, the day he signed and dated it. ECF No. 14 at

PageID.268. Two other significant dates appear on the face of the appeal: February 3, 2020, when

the Step II appeal was returned to Plaintiff, and February 28, 2020, when the document was

stamped as “received” by the MDOC Office of Legal Affairs. ECF No. 6-3 at PageID.132. The

Step III rejection from MDOC Defendant Russell, who rejected the appeal as untimely, provides,

        Grievant alleges the Medical Provider denied timely cancer treatment.

        In accordance to PD 03.02.130 [sic] grievances are to be rejected when untimely.
        Pursuant to policy, this grievance was untimely filed by grievant at the Step III
        appeal. The grievant’s Step III appeal was received on February 28, 2020. While
        providing a grace period for standard mail; the grievance however [sic] was still
        not received in a suitable timeframe after the due date of February 18, 2020.

ECF No. 6-3 at PageID.131. As Plaintiff notes, the rejection appears to contradict PD 03.02.130,

subpart HH, which states,

        To file a Step III grievance, the grievant must send a completed
        Prisoner/Parolee Grievance Appeal form (CSJ-247B) to the Grievance Section
        within ten business days after receiving the Step II response or, if no response was
        received, within ten business days after the date the response was due, including
        any extensions.

ECF No. 6-2 at PageID.117 (emphasis added). The operative term is “send,” and Plaintiff’s date

and signature indicate support the inference that he sent the appeal on February 17, 2020.11


11
  The Corizon Defendants urge this Court to reject Plaintiff’s allegation that he mailed the appeal on
February 17, 2020 because he has not produced an affidavit or declaration to that effect. ECF No. 15 at
PageID.302. However, it is at least reasonable to infer that an appeal would be mailed on the same day it
was signed and dated. Furthermore, the Corizon Defendants moved for summary judgment before the

                                                  -13-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.388 Filed 01/25/21 Page 14 of 24




Defendants claim that this is a misinterpretation of the policy directive and cite subpart T, which

provides that “Grievances and grievance appeals at all steps shall be considered filed on the date

received by the Department.” ECF No. 6-2 at PageID.114 (emphasis added). However, PD

03.02.130 does not define “Department.” If “Department” refers to MDOC generally, then

Plaintiff’s appeal would presumably have been “received” and therefore “filed” on time. If

“Department” refers to some other entity, like the Office of Legal Affairs, then subparts T and HH

would seem to frustrate each other.

        When previously confronted with this issue, this Court held that the “MDOC grievance

procedure provides that the Step III appeal must be sent within 10 business days, not that it must

be received within that time.” Abbruzzino v. Hutchinson, No. 08-CV-11534, 2009 WL 799245, at

*6 (E.D. Mich. Mar. 24, 2009) (emphasis original) (internal citation and quotation marks omitted).

Absent any indication that Abbruzzino was wrongly decided, or that the material language in PD

03.02.130 has since changed, this Court will assume that an appeal is timely if sent within ten

business days. Accordingly, the reasonable inference that Plaintiff sent his appeal on February 17,

2020 precludes summary judgment on the issue of exhaustion. See Johannes v. Washington, No.

14-11691, 2016 WL 1253266, at *6 (E.D. Mich. Mar. 31, 2016) (“[T]o carry their summary-

judgment burden . . . [,] Defendants must . . . show that every reasonable jury would think the

rejections were proper.”).

        Furthermore, even if Defendants’ interpretation were correct, there would remain a

question of fact as to whether the delay between February 18 and 28 should have been excused.

Under PD 03.02.130, subpart J, a grievance “shall not be rejected [as untimely] if there is a valid

reason for the delay; e.g. transfer.” ECF No. 6-2 at PageID.112. “In construing the facts in the light


opening of discovery, and their only supporting declaration appears in their reply brief. See ECF No. 15-1
(declaration of MDOC Defendant Richard Russell).

                                                   -14-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.389 Filed 01/25/21 Page 15 of 24




most favorable to plaintiffs, courts have consistently applied this directive to find valid reasons for

a delay in filing, and, thus, that the grievance should not have been rejected as untimely.” Johnson

v. Allen, No. 1:15-CV-1329, 2018 WL 1150021, at *2 (W.D. Mich. Mar. 5, 2018) (collecting

cases) (internal quotation marks omitted). Here, there was an 11-day difference between when the

grievance was allegedly mailed and received. In his Step III rejection, MDOC Defendant Russell

implies that the appeal was given “a grace period for standard mail,” but it is unclear how long

that period was or why the untimeliness of standard mail would not be a “valid reason” for delay.

See ECF No. 6-3 at PageID.131. Accordingly, even if the appeal was untimely, there is a genuine

dispute of material fact as to whether it should have been accepted.

        Defendants also suggest that Grievance 12F1 failed to grieve the issues alleged in the

Complaint. ECF No. 12 at PageID.237. Here, as before, Defendants have failed to carry their

burden. Grievance 12F1 complains specifically of “inadequate health care treatment” and

“inexcusable” delays caused by Corizon staff.12 See ECF No. 6-3 at PageID.135. Therefore, a

reasonable juror could find that Grievance 12F1 gave the Corizon Defendants “fair notice of the

alleged mistreatment or misconduct that forms the basis of [Plaintiff’s] claim.” LaFountain, 334

F. App’x at 740; see also Bell, 450 F.3d at 654 (“[A] prisoner’s grievance [need not] allege a

specific legal theory or facts that correspond to all the required elements of a particular legal




12
  To the extent that Defendants raise the issue, the identification of “S.T.F. healthcare” in the Grievance
would at least create a question of fact as to whether the Corizon Defendants were adequately named. See
McAdory v. Engelsgjerd, No. 5:07-CV-13192, 2010 WL 1131484, at *3 (E.D. Mich. Feb. 11, 2010) (“[I]n
the medical context[,] the Michigan federal courts have repeatedly held that a grievance naming ‘health
care’ is sufficient to exhaust as to [Correctional Medical Services] because such a grievance provides
sufficient notice to prison officials of the nature of the prisoner’s complaint . . . .”), report and
recommendation adopted, No. 07-13192, 2010 WL 1132548 (E.D. Mich. Mar. 23, 2010); see also Hall v.
Raja, No. CIV.A. 09-10933, 2009 WL 6315346, at *5 (E.D. Mich. Aug. 28, 2009) (holding that claim was
exhausted as to all medical staff where grievance named “medical staff” and was not rejected for failure to
name individuals involved), report and recommendation adopted, No. 09-10933, 2010 WL 1258204 (E.D.
Mich. Mar. 30, 2010).

                                                   -15-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.390 Filed 01/25/21 Page 16 of 24




theory.”) (quoting Burton v. Jones, 321 F.3d 569, 575 (6th Cir. 2003), abrogated on other grounds

by Jones v. Bock, 549 U.S. 199 (2007)).

                                                 IV.

       The Corizon Defendants alternatively move under Rule 12(b)(6) to dismiss the Complaint

for failure to state a claim. For reasons discussed below, only Count I states a claim for relief.

                                                 A.

       Count I alleges that Defendants were deliberately indifferent to Plaintiff’s complaints of

pain and requests for treatment, thereby proximately causing his terminal cancer. ECF No. 1 at

PageID.22–23. An Eighth Amendment deliberate indifference claim has an objective and

subjective component. Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). “First, the failure to

protect from risk of harm must be objectively sufficiently serious.” Id. “[W]hen an inmate had a

medical need diagnosed by a physician as mandating treatment, the plaintiff can establish the

objective component by showing that the prison failed to provide treatment, or that it provided

treatment so cursory as to amount to no treatment at all.” Rhinehart v. Scutt, 894 F.3d 721, 737

(6th Cir. 2018) (internal citations and quotation marks omitted). “But when an inmate has received

on-going treatment for his condition and claims that this treatment was inadequate, the objective

component of an Eighth Amendment claim requires a showing of care ‘so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.’”

Id. (quoting Miller v. Calhoun Cty., 408 F.3d 803, 819 (6th Cir. 2005)). For the subjective

component, the prisoner must prove “that each defendant ‘subjectively perceived facts from which

to infer substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk’ by failing to take reasonable measures to abate it.” Id. at PageID.738 (quoting

Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).



                                                 -16-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.391 Filed 01/25/21 Page 17 of 24




                                                   1.

        Plaintiff plausibly alleges an objectively serious medical need. Plaintiff complained for

months of severe pain in his abdomen. See ECF No. 1 at PageID.9–13. Severe pain is a serious

medical need. See Pasley v. Caruso, No. 10-11805, 2014 WL 6473990, at *9 (E.D. Mich. Nov.

18, 2014) (denying summary judgment on objective component where plaintiff proffered evidence

of severe pain complaints); Ruley v. Corr. Corp. of Am., No. CIV. 11-36-ART, 2013 WL 1815039,

at *3 (E.D. Ky. Apr. 29, 2013) (“Severe and debilitating pain is a serious medical need . . . .”).

Plaintiff also claims that after the pain was diagnosed as cancer, the Corizon Defendants failed to

promptly and adequately render treatment, causing his condition to become terminal. ECF No. 1

at PageID.12–21. Cancer is also a serious medical need. Jones v. Muskegon Cty., 625 F.3d 935,

942 (6th Cir. 2010). Accordingly, Count I satisfies the objective component.

                                                   2.

        With respect to the subjective component, Plaintiff plausibly alleges that each Corizon

Defendant was deliberately indifferent. Regarding Defendant Wilson,13 Plaintiff claims to have

sent her multiple kites complaining of abdominal pain and requesting treatment. See ECF No. 1 at

PageID.11–12. For example, Plaintiff alleges that between July and August 2019, Defendant

Wilson ignored his requests for cancer screenings. Id. Defendants’ contention that Defendant

Wilson “was attentive” and “provided appropriate medical treatment” seems premised on the fact

that Plaintiff eventually received some treatment. See ECF No. 12 at PageID.243. However,

“[w]hen prison officials are aware of a prisoner’s obvious and serious need for medical treatment


13
   The Corizon Defendants argue that Defendant Susan Wilson is not the “N.P. Wilson” that Plaintiff
describes in his Complaint and grievances. See ECF No. 12 at PageID.235, 243. As Plaintiff notes, however,
this claim is based on medical records that the Corizon Defendants have not placed before the Court. See
ECF No. 14 at PageID.278–79. Accordingly, insofar as Plaintiff has stated a claim against Defendant Susan
Wilson, the factual question of whether she or someone else was responsible for the conduct alleged cannot
be resolved without discovery.

                                                   -17-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.392 Filed 01/25/21 Page 18 of 24




and delay medical treatment of that condition for non-medical reasons, their conduct in causing

the delay creates the constitutional infirmity.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899

(6th Cir. 2004); see also LeMarbe v. Wisneski, 266 F.3d 429, 439 (6th Cir. 2001) (“[A] prisoner is

not required to show that he was literally ignored by the staff to prove an Eighth Amendment

violation, only that his serious medical needs were consciously disregarded.”) (internal quotation

marks omitted). Accordingly, Plaintiff’s allegations of a knowing delay are sufficient for purposes

of Rule 12(b)(6).

       Plaintiff’s allegations regarding Defendant Block are less detailed but nonetheless

sufficient. He alleges that Defendant Block ordered a PET scan in September 2019 “only after”

diagnostic testing in August 2019 revealed that the cancer had metastasized. ECF No. 1 at

PageID.12–13. Plaintiff further alleges that Defendant Block knew of his inadequate treatment

because he tried to resolve the matter with Defendant Block before filing Grievance 12F1. ECF

No. 6-3 at PageID.135. Defendants argue that Plaintiff has failed to allege Defendant Block’s

“specific involvement,” ECF No. 12 at PageID.242, but Plaintiff’s allegations, if true, would prove

that Defendant Block consciously disregarded Plaintiff’s need for cancer treatment—a clear

violation of the Eighth Amendment. See Stefan v. Olson, 497 F. App’x 568, 576 (6th Cir. 2012)

(“[P]rison officials who have been alerted to a prisoner’s serious medical needs are under an

obligation to offer medical care to such a prisoner. If a prisoner asks for and needs medical care,

it must be supplied.”) (internal citations and quotation marks omitted). Consequently, Plaintiff has

adequately pled the deliberate indifference of Defendant Block.

       Plaintiff’s allegations are also sufficient with respect to Defendants Papendick and

Bomber. Plaintiff claims that Defendants Papendick and Bomber “schedul[e] all appointments and

treatments for inmates receiving medical care” and therefore were “necessarily involved” in his



                                                -18-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.393 Filed 01/25/21 Page 19 of 24




denial of treatment. ECF No. 1 at PageID.19–20. While Defendants deny that either Papendick or

Bomber were “personally involved” in or “subjectively aware” of Plaintiff’s complaints,14 ECF

No. 12 at PageID.241, Plaintiff identifies at least one instance where his chemotherapy was

delayed because Papendick and Bomber neglected to schedule transportation for an oncology

appointment. ECF No. 1 at PageID.19–20. The failure to schedule medically necessary visits may

constitute deliberate indifference. See Pendermon v. Hounshell, No. 5:18-CV-495-CHB-MAS,

2020 WL 4554651, at *5 (E.D. Ky. Feb. 18, 2020) (holding that prison official’s “failure to make

a gastroenterologist appointment” presented genuine issue of material fact on deliberate

indifference), report and recommendation adopted as modified, No. 5:18-CV-495-CHB-MAS,

2020 WL 3483558 (E.D. Ky. June 26, 2020). Accordingly, Plaintiff plausibly alleges that

Defendants Papendick and Bomber were deliberately indifferent to his serious medical needs.

        Plaintiff’s allegations against Defendant Corizon require a different analysis. “Private

corporations that perform a traditional state function such as providing medical services to prison

inmates may be sued under § 1983 . . . [but] cannot be held liable on the basis of respondeat

superior or vicarious liability.” Rouster v. Cty. of Saginaw, 749 F.3d 437, 453 (6th Cir. 2014)

(internal quotation marks and citations omitted). Instead, private corporations can be held liable

under § 1983 of a municipality under Monell. See St. v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th

Cir. 1996). “Accordingly, a plaintiff must prove both that his or her constitutional rights were

violated and that a policy or custom of the [private corporation] was the moving force behind the

deprivation of the plaintiff's rights.” Rouster, 749 F.3d at 453.


14
  As for any claim under § 1983, Plaintiff’s “allegations must demonstrate that each defendant [], through
his or her own individual actions, personally violated [P]laintiff’s rights.” Johnson v. Moseley, 790 F.3d
649, 653 (6th Cir. 2015) (emphasis in original) (citing Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)). “It is
well-settled that [g]overnment officials may not be held liable for the unconstitutional conduct of their
subordinates under the theory of respondeat superior.” Peatross v. City of Memphis, 818 F.3d 233, 241 (6th
Cir. 2016) (internal quotation marks omitted).

                                                    -19-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.394 Filed 01/25/21 Page 20 of 24




       Plaintiff alleges that after he was diagnosed with anemia in 2018, he sought additional

testing given the severe pain in his abdomen. ECF No. 1 at PageID.9. He claims that a John Doe

Corizon Provider told him that “further testing would not be done because it was ‘too expensive’

and that this was part of an unwritten policy for Corizon to cut costs as often as possible.” Id.

Elsewhere in the Complaint, Plaintiff recounts an incident where he complained of gall bladder

pain to a John Doe Corizon Provider but the provider told him that Defendants Papendick and

Bomber, as Corizon policymakers, “aren’t going to do anything for a gall bladder problem.” Id. at

PageID.10. Plaintiff thus surmises that “Corizon maintains a policy to deny necessary medical care

for non-medical reasons.” Id. at PageID.21.

       Defendants reject this theory as a “straw man argument [sic] [that] amounts to nothing

more than threadbare recitals.” ECF No. 15 at PageID.304. To the contrary, though, “[f]ederal

district courts in Michigan have expressly found that a complaint identifying a policy of denying

care to save costs may be sufficient to state a Monell claim.” Ferguson v. Corizon, No. 12-11702,

2013 WL 4758196, at *10 (E.D. Mich. Sept. 4, 2013) (collecting cases). Accordingly, Plaintiff has

plausibly alleged a policy of denying care in violation of the Eighth Amendment for which

Defendant Corizon may be held liable.

       Based on the foregoing, the Corizon Defendants’ Motion to Dismiss will be denied with

respect to Count I.

                                               B.

       Count II alleges that the Corizon Defendants violated Plaintiff’s Fourth Amendment rights

by failing to intervene in his medical treatment despite the “opportunity and means to prevent the

unlawful deliberate indifference.” ECF No. 1 at PageID.23–24. This theory was previously




                                               -20-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.395 Filed 01/25/21 Page 21 of 24




rejected as a matter of law in the order dismissing the MDOC Defendants. ECF No. 11 at

PageID.208–09. As explained there,

       Plaintiff’s theory seems premised on a misunderstanding of the Fourth and Eighth
       Amendments. “The Fourth Amendment prohibits the use of excessive force by
       arresting and investigating officers.” Smoak v. Hall, 460 F.3d 768, 783 (6th Cir.
       2006). As a corollary, “a police officer has a duty to try and stop another officer
       who summarily punishes a person in the first officer’s presence.” McHenry v.
       Chadwick, 896 F.2d 184, 188 (6th Cir. 1990) (citing Bruner v. Dunaway, 684 F.2d
       422, 426 (6th Cir. 1982)). The Sixth Circuit has extended this duty to correctional
       officials, including hospital security and nurses. McHenry, 896 F.2d at 188 (“[A]
       correctional officer who observes an unlawful beating may, nevertheless, be held
       liable under § 1983 without actively participating in the unlawful beating”);
       Durham v. Nu’Man, 97 F.3d 862, 868 (6th Cir. 1996) (holding that jury could find
       hospital security officer and nurse liable for failing to intervene while inmate was
       assaulted by hospital security).

       However, the Sixth Circuit has never extended the failure to intervene to medical
       treatment—and for good reason. In addition to prohibiting deliberate indifference
       to a prisoner’s medical needs, Estelle v. Gamble, 429 U.S. 97, 104 (1976), the
       Eighth Amendment—not the Fourth—protects prisoners from excessive force.
       Hopper v. Phil Plummer, 887 F.3d 744, 751 (6th Cir.) (internal citation omitted),
       reh’g denied (May 1, 2018), cert. denied sub nom. Plummer v. Hopper, 139 S. Ct.
       567 (2018). Consequently, extending the failure to intervene to medical treatment
       would entangle two distinct Eighth Amendment protections. In fact, every failure-
       to-intervene case cited by Plaintiff involved excessive force under the Eighth
       Amendment. See, e.g., Durham v. Nu’Man, 97 F.3d 862, 868 (6th Cir. 1996);
       McHenry v. Chadwick, 896 F.2d 184, 188 (6th Cir. 1990; Penman v. Correct Care
       Sols., No. 5:18-CV-58-TBR, 2018 WL 6242153, at *5 (W.D. Ky. Nov. 28, 2018).
       The lone exception is Bunkley v. City of Detroit, Michigan, 902 F.3d 552 (6th Cir.
       2018), which concerned a false arrest in violation of the Fourth Amendment.

Id. (footnote omitted). Plaintiff responds only by citing Armbruster v. Shah, No. 3:16-CV-544-

SMY-MAB, 2019 WL 5874335 (S.D. Ill. July 23, 2019), report and recommendation adopted,

No. 16-CV-544-SMY-MAB, 2019 WL 4200601 (S.D. Ill. Sept. 5, 2019). However, Shah

recognized a failure to intervene theory under the Eighth Amendment, not the Fourth. Id. at *1,

20. And as recently explained by the Sixth Circuit, “because only the unnecessary and wanton

infliction of pain implicates the Eighth Amendment, a prisoner advancing such a claim must, at a

minimum, allege deliberate indifference to his serious medical needs. It is only such indifference

                                               -21-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.396 Filed 01/25/21 Page 22 of 24




that can violate the Eighth Amendment.” Rhinehart v. Scutt, 894 F.3d 721, 736 (6th Cir. 2018)

(emphasis original) (internal citations and quotation marks omitted). Accordingly, Count II will

be dismissed.

                                                C.

       Count III alleges that Defendants conspired with one another to deprive Plaintiff of

adequate care. ECF No. 1 at PageID.25–26. To prove a civil conspiracy, Plaintiff must show that

“there was a single plan, that the alleged coconspirator shared in the general conspiratorial

objective, and that an overt act was committed in furtherance of the conspiracy that caused injury

to the complainant.” Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003) (quoting Hooks v.

Hooks, 771 F.2d 935, 944 (6th Cir. 1985)). “It is well-settled that conspiracy claims must be pled

with some degree of specificity and that vague and conclusory allegations unsupported by material

facts will not be sufficient to state such a claim under § 1983.” Gutierrez v. Lynch, 826 F.2d 1534,

1538 (6th Cir. 1987). However, the Sixth Circuit “do[es] not require direct evidence; it is enough

to produce circumstantial evidence sufficient to reasonably infer the existence of a conspiracy.”

Jacobs v. Alam, 915 F.3d 1028, 1043 (6th Cir. 2019).

   The conspiracy against Plaintiff allegedly took “several forms”:

   a. Defendants intentionally misled Dittmer to get him to waive his anemia treatment.

   b. Defendants received multiple complaints from Dittmer about his pain and concerns
      about lack of care, both verbal and written, and refused to act in accordance with
      law; and

   c. Defendants, at all relevant times, had access to all of Dittmer’s medical records and
      were aware of his condition and chose not to do anything to help him.

Id. at PageID.25. The Corizon Defendants correctly note that Plaintiff’s allegations are

“impermissibly vague and conclusory.” ECF No. 12 at PageID.249. Indeed, Plaintiff’s conspiracy

claim against the Corizon Defendants suffers from the same deficiency as his conspiracy claim

                                                -22-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.397 Filed 01/25/21 Page 23 of 24




against the MDOC Defendants. See ECF No. 11 at PageID.209–11. Specifically, Plaintiff has

failed to plausibly allege either a “single plan” or “general conspiratorial objective” that links the

allegedly unlawful conduct of each Corizon Defendant. See Spadafore, 330 F.3d at 854. At most,

Plaintiff has alleged that Corizon and several of its employees were deliberately indifferent to his

serious medical needs. Without more, these allegations do not establish a conspiracy. See

Thompson v. Corizon, Inc., No. 2:20-CV-158, 2020 WL 5361994, at *5 (W.D. Mich. Sept. 8,

2020) (dismissing conspiracy claim against Corizon providers where prisoner “provided no

allegations establishing a link between the alleged conspirators or any agreement between them”).

Accordingly, Count III will be dismissed.15

                                                      D.

        The John Doe Corizon Providers will also be dismissed. “In general, the use of unnamed

defendants is not favored in the federal courts.” Carter v. Wackenhut Corp., No. CIV.A 09-14627,

2010 WL 2696985, at *3 (E.D. Mich. Mar. 15, 2010) (citing Colle v. Brazos County, Tex., 981

F.2d 237, 243 (5th Cir.1993)), report and recommendation adopted, No. 09-14627, 2010 WL

2696984 (E.D. Mich. July 6, 2010). “An inmate who brings a civil rights complaint must

specifically identify each defendant against whom relief is sought, and must give each defendant

notice of the action by serving upon him a summons and copy of the complaint.” Reed-Bey v.

Pramstaller, No. CIV.A. 06-10934, 2007 WL 2421422, at *1 (E.D. Mich. Aug. 23, 2007).

        Under Federal Rule of Civil Procedure 4(m), Plaintiff had 90 days from when he filed the

Complaint on August 11, 2020 to identify and serve the John Doe Corizon Providers. Over five



15
  Plaintiff states that “[i]f this Court should determine that Plaintiff’s Complaint requires mores specificity
or other modification, Plaintiff requests that this Court grant him leave to amend.” ECF No. 14 at
PageID.289. The proper procedure for requesting leave to amend a filing is set forth in Federal Rule of
Civil Procedure 15 and Local Rule 15.1. This Court will not grant leave to amend before such procedure is
observed.

                                                     -23-
Case 1:20-cv-12147-TLL-PTM ECF No. 21, PageID.398 Filed 01/25/21 Page 24 of 24




months have now passed, and he has neither served the John Doe Corizon Providers nor explained

his failure to do so. Consequently, “[a]n appropriate disposition of the claims against the unnamed

defendants is an order dismissing them without prejudice, so that Plaintiff’s ability to bring an

action within the limitations period is preserved, should he later learn their identities.” Winburn v.

Davis, No. 08-14996, 2009 WL 3004555, at *8 (E.D. Mich. Sept. 16, 2009); see also McPherson

v. Caruso, No. 2:09-CV-11766, 2010 WL 846856, at *6 (E.D. Mich. Mar. 5, 2010) (dismissing

without prejudice prisoner’s § 1983 claims against John Doe defendants).

                                                 V.

       Accordingly, it is ORDERED that the Corizon Defendants’ Motion for Summary

Judgment or in the Alternative to Dismiss, ECF No. 12, is GRANTED IN PART AND DENIED

IN PART.

       It is further ORDERED that the John Doe Corizon Providers are DISMISSED

WITHOUT PREJUDICE.

       It is further ORDERED that Counts II and III are DISMISSED WITH PREJUDICE.

Count I may proceed against the Corizon Defendants.


               Dated: January 25, 2021                        s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                 -24-
